Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to preliminary amendment filed on 1/20/2022.
Claims 1-9,17-28,38 have been amended. Claims 10-16,29-37 have been cancelled.

Claim Objections
Claims 8, 19, 24-25,27 are objected to because of the following informalities:  

Claim 8 recites “wherein the reference signal antenna port” should be “wherein the reference signal assignment” as recited in claim 1”. Examiner believes the reference signal of claim 8 is the same limitation recited in claim 1 in the sending step. Clarification required. 

Claim 19 recites “the transmitting or receiving of data” should be “transmitting or receiving of data”.

Claim 24 recites “wherein the reference signal antenna port” should be “wherein the reference signal assignment” as recited in claim 18”. Examiner believes the reference signal of claim 24 is the same limitation recited in claim 18 in the receiving step. Clarification required.

Claim 25 recites “using the indicated reference signal antenna ports...” should be “using the indicated set of reference signal antenna ports...”

Claim 27 recites “the transmitting or receiving of data” should be “transmitting or receiving of data”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 17-28,38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the frequency dimension, the time dimension" in page 3.
 There is insufficient antecedent basis for this limitation in the claim.

Claims 2-8 are also rejected to as being dependent upon a rejected base claim.

Claim 9 recites the limitation "the frequency dimension, the time dimension" in page 5.
There is insufficient antecedent basis for this limitation in the claim.


Claim 17 is also rejected to as being dependent upon a rejected base claim.

Claim 18 recites the limitation "the frequency dimension, the time dimension" in page 6.
 There is insufficient antecedent basis for this limitation in the claim.

Claims 19-26 are also rejected to as being dependent upon a rejected base claim.

Claim 28 recites the limitation "the frequency dimension, the time dimension" in page 8.
 There is insufficient antecedent basis for this limitation in the claim.

Claim 38 is also rejected to as being dependent upon a rejected base claim.

Claim 39 recites the limitation "the frequency dimension” in page 9.
 There is insufficient antecedent basis for this limitation in the claim.

Claim 40 recites the limitation "the frequency dimension” in page 10.
 There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 10,879,986. This is a statutory double patenting rejection.

	The following table illustrates the conflicting claim pairs: 
Present Application
1
2
3
4
5
6
7
8
US Pat 10,879,986
1
2
3
4
5
6
7
8



The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Pat 10,879,986.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 1 of US Pat 10,879,986
1. A method in a first wireless node, the method comprising: 

selecting a set of reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of reference signal antenna ports that are available for use, 

wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension, the time dimension, or both; and 

sending a message to a second wireless node indicating a reference signal assignment to the second wireless node, wherein the message includes an indication of the selected set of reference signal antenna ports.
1 A method, in a first wireless node, the method comprising: 

selecting a set of reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of reference signal antenna ports that are available for use,

wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in a frequency dimension, a time dimension, or both; and

sending a message to a second wireless node indicating a reference signal assignment to the second wireless node, wherein the message includes an indication of the selected set of reference signal antenna ports.

As the table above illustrates, all the limitations of claim 1 of the present application are taught by claim 1 of US Pat 10,879,986.  

Claims 9, 17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9, 10 of prior U.S. Patent No. 10,879,986. This is a statutory double patenting rejection.

The following table illustrates the conflicting claim pairs: 
Present Application
9
17
US Pat 10,879,986
9
10


The following table illustrates a mapping of the limitations of claim 9 of the present application when compared against the limitations of claim 9 of US Pat 10,879,986.  The differences have been bolded for purposes of clarity.
Claim 9 of Present Application
Claim 9 of US Pat 10,879,986
9. A first wireless node, wherein the first wireless node is adapted to: 

select a set of reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of reference signal antenna ports that are available for use,

wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension, the time dimension, or both; and 
send a message to a second wireless node indicating a reference signal assignment to the second wireless node, 

wherein the message includes an indication of the selected set of reference signal antenna ports.
9.  A first wireless node, wherein the first wireless node is adapted to: 

select a set of reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of reference signal antenna ports that are available for use, 

wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in a frequency dimension, a time dimension, or both; and 

send a message to a second wireless node indicating a reference signal assignment to the second wireless node,

wherein the message includes an indication of the selected set of reference signal antenna ports. 

As the table above illustrates, all the limitations of claim 9 of the present application are taught by claim 9 of US Pat 10,879,986.  

Claims 18-27 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-20 of prior U.S. Patent No. 10,879,986. This is a statutory double patenting rejection.

	The following table illustrates the conflicting claim pairs: 
Present Application
18
19
20
21
22
23
24
25
26
27
US Pat 10,879,986
11
12
13
14
15
16
17
18
19
20


The following table illustrates a mapping of the limitations of claim 18 of the present application when compared against the limitations of claim 11 of US Pat 10,879,986.  The differences have been bolded for purposes of clarity.

Claim 18 of Present Application
Claim 11 of US Pat 10,879,986
18. A method, in a second wireless node, the method comprising: 

receiving, from a first wireless node, a message indicating a reference signal assignment to the second wireless node, 

wherein the message includes an indication of a set of reference signal antenna ports selected from a plurality of available sets of reference signal antenna ports known to the second wireless node, and

wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension, the time dimension, or both; 

and identifying the indicated set of reference signal antenna ports from the received indication.
 11.  A method, in a second wireless node, the method comprising: 

receiving, from a first wireless node, a message indicating a reference signal assignment to the second wireless node,

wherein the message includes an indication of a set of reference signal antenna ports selected from a plurality of available sets of reference signal antenna ports known to the second wireless node, and 

wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in a frequency dimension, a time dimension, or both; and

identifying the indicated set of reference signal antenna ports from the received indication.

As the table above illustrates, all the limitations of claim 18 of the present application are taught by claim 11 of US Pat 10,879,986.  



Claims 28, 38 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21, 22 of prior U.S. Patent No. 10,879,986. This is a statutory double patenting rejection.

	The following table illustrates the conflicting claim pairs: 
Present Application
28
38
US Pat 10,879,986
21
22


The following table illustrates a mapping of the limitations of claim 28 of the present application when compared against the limitations of claim 21 of US Pat 10,879,986.  The differences have been bolded for purposes of clarity.
Claim 28 of Present Application
Claim 21 of US Pat 10,879,986
28. A second wireless node, wherein the second wireless node is adapted to: 

receive, from a first wireless node, a message indicating a reference signal assignment to the second wireless node, 

where the message includes an indication of a set of reference signal antenna ports selected from a plurality of available sets of reference signal antenna ports known to the second wireless node, 

wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension, the time dimension, or both; 

and identify the indicated set of reference signal antenna ports from the received indication. 
21.  A second wireless node, wherein the second wireless node is adapted to: 

receive, from a first wireless node, a message indicating a reference signal assignment to the second wireless node, 

where the message includes an indication of a set of reference signal antenna ports selected from a plurality of available sets of reference signal antenna ports known to the second wireless node, 

wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in a frequency dimension, a time dimension, or both; and


identify the indicated set of reference signal antenna ports from the received indication. 

As the table above illustrates, all the limitations of claim 28 of the present application are taught by claim 21 of US Pat 10,879,986.  


Claim 39 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 23 of prior U.S. Patent No. 10,879,986. This is a statutory double patenting rejection.

	The following table illustrates the conflicting claim pairs: 
Present Application
39
US Pat 10,879,986
23


The following table illustrates a mapping of the limitations of claim 39 of the present application when compared against the limitations of claim 23 of US Pat 10,879,986.  The differences have been bolded for purposes of clarity.
Claim 39 of Present Application
Claim 23 of US Pat 10,879,986
39. A first wireless node configured for operation in a wireless communication network, 

wherein the first wireless node comprises a transceiver circuit and a processing circuit operatively coupled to the transceiver circuit,

wherein the processing circuit is configured to select a set of reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of reference signal antenna ports that are available for use, 

where the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension and/or time dimension, and 

the processing circuit is configured to send to a second wireless node, via the transceiver circuit, a message indicating a reference signal assignment to the second wireless node where the message includes an indication of the selected set of reference signal antenna ports.  
23.  A first wireless node configured for operation in a wireless communication network, 

wherein the first wireless node comprises a transceiver circuit and a processing circuit operatively coupled to the transceiver circuit, 

wherein the processing circuit is configured to select a set of reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of reference signal antenna ports that are available for use, 

where the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in a frequency dimension or a time dimension, and

the processing circuit is configured to send to a second wireless node, via the transceiver circuit, a message indicating a reference signal assignment to the second wireless node, where the message includes an indication of the selected set of reference signal antenna ports. 

As the table above illustrates, all the limitations of claim 39 of the present application are taught by claim 23 of US Pat 10,879,986.  



Claim 40 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 24 of prior U.S. Patent No. 10,879,986. This is a statutory double patenting rejection.

	The following table illustrates the conflicting claim pairs: 
Present Application
40
US Pat 10,879,986
24


The following table illustrates a mapping of the limitations of claim 40 of the present application when compared against the limitations of claim 24 of US Pat 10,879,986.  The differences have been bolded for purposes of clarity.
Claim 40 of Present Application
Claim 24 of US Pat 10,879,986
40. A second wireless node configured for operation in a wireless communication network, 

wherein the second wireless node comprises a transceiver circuit and a processing circuit operatively coupled to the transceiver circuit, 

wherein the processing circuit is configured to receive from a first wireless node, via the transceiver circuit, a message indicating a reference signal assignment to the second wireless node,

where the message includes an indication of a set of reference signal antenna ports selected from a plurality of available sets of reference signal antenna ports known to the second wireless node, and the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension and/or time dimension, and 

the processing circuit is configured to identify the indicated set of reference signal antenna ports from the received indication
24.  A second wireless node configured for operation in a wireless communication network, 

wherein the second wireless node comprises a transceiver circuit and a processing circuit operatively coupled to the transceiver circuit, 

wherein the processing circuit is configured to receive from a first wireless node, via the transceiver circuit, a message indicating a reference signal assignment to the second wireless node, 

where the message includes an indication of a set of reference signal antenna ports selected from a plurality of available sets of reference signal antenna ports known to the second wireless node, and the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in a frequency dimension or a time dimension, and 

the processing circuit is configured to identify the indicated set of reference signal antenna ports from the received indication. 

As the table above illustrates, all the limitations of claim 40 of the present application are taught by claim 24 of US Pat 10,879,986.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-6,8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6,8 of U.S. Patent No. 11,233,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are broader than the claim limitations presented in the US Pat No. 11,233,555.
 Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).


The following table illustrates the conflicting claim pairs: 
Present Application
1
2
3
4
5
6
7
8
US Pat 11,233,555
1
2
3
4
5
6

8



The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Pat 11,233,555.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 1 of US Pat 11,233,555
1. A method in a first wireless node, the method comprising: 

selecting a set of reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of reference signal antenna ports that are available for use, 

wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension, the time dimension, or both; and 

sending a message to a second wireless node indicating a reference signal assignment to the second wireless node, 

wherein the message includes an indication of the selected set of reference signal antenna ports.
1 A method, in a first wireless node, the method comprising:

selecting a set of demodulation reference signal antenna ports for use in transmitting data to or receiving data from a plurality of User Equipments, UEs, in a given transmit time interval, from a plurality of sets of demodulation reference signal antenna ports that are available for use, 

wherein the plurality of sets of demodulation reference signal antenna ports include demodulation reference signal antenna ports having different demodulation reference signal densities in frequency dimension, time dimension, or both; and 

sending a message to a UE indicating a demodulation reference signal assignment to the UE, 

wherein the message includes an indication of the selected set of demodulation reference signal antenna ports; 
sending a second message to a different UE indicating a demodulation reference signal density for a layer in a multi-layer transmission; and 
wherein the transmitting or receiving of data is on a plurality of layers of a Multi-User Multiple-Input Multiple-Output, MU-MIMO, transmission; and 
wherein the selected set of demodulation reference signal antenna ports for the UE has a different reference signal density than for the different UE using a different layer in the MU-MIMO transmission.

As the table above illustrates, the limitations of claim 1 of the present application are taught by claim 1 of US Pat 11,233,555
Therefore, claim 1 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date in view of claim 1 of US Pat 11,233,555, as anticipation the limitations as tantamount to obviousness.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6,8 of U.S. Patent No. 11,233,555 in view of Sun et al. US 2017/0290046

The method failed to explicitly teach wherein the transmitting or receiving of data is on one or more layers of a multi-layer Multiple-Input Multiple-Output, MIMO, transmission.
However, Sun teaches wherein the transmitting or receiving of data is on one or more layers of a multi-layer Multiple-Input Multiple-Output, MIMO, transmission (para#82, multi-layer MIMO transmission of spatial streams, receiver for receiving and processing transmission layers; para#84,90,98, 100 layers of transmission and receiving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 7 as taught by Sun and wherein the transmitting or receiving of data is on one or more layers of a multi-layer Multiple- Input Multiple-Output, MIMO, transmission.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 7 as taught by Sun and wherein the transmitting or receiving of data is on one or more layers of a multi-layer Multiple- Input Multiple-Output, MIMO, transmission for the benefit of enabling transmission of information over the same or overlapping time and frequency resources (para#66).


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,233,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are broader than the claim limitations presented in the US Pat No. 11,233,555.
 Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

The following table illustrates the conflicting claim pairs: 
Present Application
9
17
US Pat 11,233,555
8



The following table illustrates a mapping of the limitations of claim 9 of the present application when compared against the limitations of claim 8 of US Pat 11,233,555.  The differences have been bolded for purposes of clarity.
Claim 9 of Present Application
Claim 8 of US Pat 11,233,555
9. A first wireless node, wherein the first wireless node is adapted to: 

select a set of reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of reference signal antenna ports that are available for use,

wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension, the time dimension, or both; and 

send a message to a second wireless node indicating a reference signal assignment to the second wireless node, 
wherein the message includes an indication of the selected set of reference signal antenna ports.
8. A first wireless node, wherein the first wireless node is adapted to: 

select a set of demodulation reference signal antenna ports for use in transmitting data to or receiving data from a plurality of Users Equipments, UEs, in a given transmit time interval, from a plurality of sets of demodulation reference signal antenna ports that are available for use, 

wherein the plurality of sets of demodulation reference signal antenna ports include demodulation reference signal antenna ports having different demodulation reference signal densities in frequency dimension, time dimension, or both; 

send a message to a UE indicating a 
demodulation reference signal assignment to the UE, 
wherein the message includes an indication of the selected set of demodulation reference signal antenna ports; and
send a second message to a different UE indicating a demodulation reference signal density for a layer in a multi-layer transmission; and wherein the transmitting or receiving of data is on a plurality of layers of a Multi-User Multiple-Input Multiple-Output, MU-MIMO, transmission; and wherein the selected set of demodulation reference signal antenna ports for the UE has a different reference signal density than for the different UE using a different layer in the MU-MIMO transmission.


As the table above illustrates, the limitations of claim 9 of the present application are taught by claim 8 of US Pat 11,233,555
Therefore, claim 9 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date in view of claim 8 of US Pat 11,233,555, as anticipation the limitations as tantamount to obviousness.


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,233,555 in view of Chen et al. US 2016/0105264

Reclaim 17
Claim 9 teaches wherein the first wireless node is a base station (col. 19 lines 59-60); except the second wireless node is a user equipment, UE.
However, Chen discloses the second wireless node (user or mobile device (115)) is a user equipment, UE (abstract; para#15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 17 as taught by Chen and the second wireless node is a user equipment, UE.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 17 as taught by Chen and the second wireless node is a user equipment, UE for the benefit of receiving selected reference density and determining channel characteristic (abstract; para#52).


Claims 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 11,233,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are broader than the claim limitations presented in the US Pat No. 11,233,555.
 Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).


	The following table illustrates the conflicting claim pairs: 
Present Application
18
19
20
21
22
23
24
25
26
27
US Pat 11,233,555
10
11
12
13
14
15
16
17
18



The following table illustrates a mapping of the limitations of claim 18 of the present application when compared against the limitations of claim 10 of US Pat 11,233,555.  The differences have been bolded for purposes of clarity.

Claim 18 of Present Application
Claim 10 of US Pat 11,233,555
18. A method, in a second wireless node, the method comprising: 

receiving, from a first wireless node, a message indicating a reference signal assignment to the second wireless node, 

wherein the message includes an indication of a set of reference signal antenna ports selected from a plurality of available sets of reference signal antenna ports known to the second wireless node, and

wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension, the time dimension, or both; 
and

identifying the indicated set of reference signal antenna ports from the received indication.
 10 A method, in a User Equipment, UE, the method comprising: 

receiving, from a first wireless node, a message indicating a demodulation reference signal assignment to the UE, 

wherein the message includes an indication of a set of demodulation reference signal antenna ports selected from a plurality of available sets of demodulation reference signal antenna ports known to the UE, and 

wherein the plurality of sets of 
demodulation reference signal antenna ports include demodulation reference signal antenna ports having different demodulation reference signal densities in frequency dimension, time dimension, or both; and
identifying the indicated set of demodulation reference signal antenna ports from the received indication; 
wherein the transmitting or receiving of data is on a plurality of layers of a multi-layer Multiple-Input Multiple-Output, MIMO, transmission; and wherein the indicated set of demodulation reference signal antenna ports for the UE has a different demodulation reference signal density than indicated for a different UE.

As the table above illustrates, the limitations of claim 18 of the present application are taught by claim 10 of US Pat 11,233,555
Therefore, claim 18 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date in view of claim 10 of US Pat 11,233,555, as anticipation the limitations as tantamount to obviousness.


Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 11,233,555

 Reclaim 27
The method failed to explicitly teach wherein the transmitting or receiving of data is on one or more layers of a multi-layer Multiple-Input Multiple-Output, MIMO, transmission.
However, claim 10 teaches wherein the transmitting or receiving of data is on one or more layers of a multi-layer Multiple-Input Multiple-Output, MIMO, transmission (col. 20 lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 27 as taught by claim 10 and wherein the transmitting or receiving of data is on one or more layers of a multi-layer Multiple- Input Multiple-Output, MIMO, transmission.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 27 as taught by claim 10 and wherein the transmitting or receiving of data is on one or more layers of a multi-layer Multiple- Input Multiple-Output, MIMO, transmission for the benefit of indicating demodulation reference signal assignment (col.  19 lines 64-67).


Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,233,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are broader than the claim limitations presented in the US Pat No. 11,233,555.
 Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001)

	The following table illustrates the conflicting claim pairs: 
Present Application
28
38
US Pat 11,233,555
19



The following table illustrates a mapping of the limitations of claim 28 of the present application when compared against the limitations of claim 19 of US Pat 11,233,555.  The differences have been bolded for purposes of clarity.
Claim 28 of Present Application
Claim 19 of US Pat 11,233,555
28. A second wireless node, wherein the second wireless node is adapted to: 

receive, from a first wireless node, a message indicating a reference signal assignment to the second wireless node, 

where the message includes an indication of a set of reference signal antenna ports selected from a plurality of available sets of reference signal antenna ports known to the second wireless node, 

wherein the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension, the time dimension, or both; 



and identify the indicated set of reference signal antenna ports from the received indication. 
19. A User Equipment, UE, wherein the UE is adapted to:

receive, from a first wireless node, a message indicating a demodulation reference signal assignment to the UE, 

where the message includes an indication of a set of demodulation reference signal antenna ports selected from a plurality of available sets of demodulation reference signal antenna ports known to the UE, 

wherein the plurality of sets of demodulation reference signal antenna ports include demodulation reference signal antenna ports having different demodulation reference signal densities in frequency dimension, time dimension, or both; 

and identify the indicated set of demodulation reference signal antenna ports from the received indication; 
wherein the transmitting or receiving of data is on a plurality of layers of a Multi-User Multiple-Input Multiple-Output, MU-MIMO, transmission; and wherein the indicated set of demodulation reference signal antenna ports for the UE has a different demodulation reference signal density than indicated for a different UE. 


As the table above illustrates, the limitations of claim 28 of the present application are taught by claim 19 of US Pat 11,233,555
Therefore, claim 28 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date in view of claim 19 of US Pat 11,233,555, as anticipation the limitations as tantamount to obviousness.


Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,233,555 in view of Chen et al. US 2016/0105264

Reclaim 38
Claim 20 teaches the first wireless node is a base station (col. 21 lines 8-9); failed to explicitly teach the second wireless node is a user equipment, UE.
However, Chen discloses the second wireless node (user or mobile device (115)) is a user equipment, UE (abstract; para#15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 38 as taught by Chen and the second wireless node is a user equipment, UE.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 38 as taught by Chen and the second wireless node is a user equipment, UE for the benefit of receiving selected reference density and determining channel characteristic (abstract; para#52).


Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,233,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are broader than the claim limitations presented in the US Pat No. 11,233,555.
 Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).


	The following table illustrates the conflicting claim pairs: 
Present Application
39
US Pat 11,233,555
21



The following table illustrates a mapping of the limitations of claim 39 of the present application when compared against the limitations of claim 21 of US Pat 11,233,555.  The differences have been bolded for purposes of clarity.
Claim 39 of Present Application
Claim 21 of US Pat 11,233,555
39. A first wireless node configured for operation in a wireless communication network, 

wherein the first wireless node comprises a transceiver circuit and a processing circuit operatively coupled to the transceiver circuit,
wherein the processing circuit is configured to select a set of reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of reference signal antenna ports that are available for use, 

where the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension and/or time dimension, and 


the processing circuit is configured to send to a second wireless node, via the transceiver circuit, a message indicating a reference signal assignment to the second wireless node where the message includes an indication of the selected set of reference signal antenna ports.  
21. A first wireless node configured for operation in a wireless communication network, 

wherein the first wireless node comprises a transceiver circuit and a processing circuit operatively coupled to the transceiver circuit, 
wherein the processing circuit is configured to select a set of demodulation reference signal antenna ports for use in transmitting data to or receiving data from one or more other wireless nodes in a given transmit time interval, from a plurality of sets of demodulation reference signal antenna ports that are available for use, 

where the plurality of sets of demodulation reference signal antenna ports include demodulation reference signal antenna ports having different demodulation reference signal densities in frequency dimension and/or time dimension, 

the processing circuit is configured to send to a User Equipment, UE, via the transceiver circuit, a message indicating a demodulation reference signal assignment to the UE, where the message includes an indication of the selected set of demodulation reference signal antenna ports; 

the processing circuit is configured to send a second message to a different UE indicating a demodulation reference signal density for a layer in a multi-layer transmission; and wherein the transmitting or receiving of data is on a plurality of layers of a Multi-User Multiple-Input Multiple-Output, MU-MIMO, transmission; and wherein the selected set of demodulation reference signal antenna ports for the UE has a different reference signal density than for the different UE using a different layer in the MU-MIMO transmission.


As the table above illustrates, the limitations of claim 39 of the present application are taught by claim 21 of US Pat 11,233,555
Therefore, claim 39 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date in view of claim 21 of US Pat 11,233,555, as anticipation the limitations as tantamount to obviousness.


Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 11,233,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are broader than the claim limitations presented in the US Pat No. 11,233,555.
 Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

	The following table illustrates the conflicting claim pairs: 
Present Application
40
US Pat 11,233,555
22


The following table illustrates a mapping of the limitations of claim 40 of the present application when compared against the limitations of claim 22 of US Pat 
11,233,555.  The differences have been bolded for purposes of clarity.
Claim 40 of Present Application
Claim 22 of US Pat 11,233,555
40. A second wireless node configured for operation in a wireless communication network, 

wherein the second wireless node comprises a transceiver circuit and a processing circuit operatively coupled to the transceiver circuit, 

wherein the processing circuit is configured to receive from a first wireless node, via the transceiver circuit, a message indicating a reference signal assignment to the second wireless node,

where the message includes an indication of a set of reference signal antenna ports selected from a plurality of available sets of reference signal antenna ports known to the second wireless node, and
the plurality of sets of reference signal antenna ports include reference signal antenna ports having different reference signal densities in the frequency dimension and/or time dimension, and 

the processing circuit is configured to identify the indicated set of reference signal antenna ports from the received indication
22. A User Equipment, UE configured for operation in a wireless communication network, 

wherein the UE comprises a transceiver circuit and a processing circuit operatively coupled to the transceiver circuit, 


wherein the processing circuit is configured to receive from a first wireless node, via the transceiver circuit, a message indicating a demodulation reference signal assignment to the UE, 

where the message includes an indication of a set of demodulation reference signal antenna ports selected from a plurality of available sets of demodulation reference signal antenna ports known to the UE, and 
the plurality of sets of demodulation reference signal antenna ports include demodulation reference signal antenna ports having different demodulation reference signal densities in frequency dimension and/or time dimension, and
 the processing circuit is configured to identify the indicated set of demodulation reference signal antenna ports from the received indication; 
wherein the transmitting or receiving of data is on a plurality of layers of a Multi-User Multiple-Input Multiple-Output, MU-MIMO, transmission; and wherein the indicated set of demodulation reference signal antenna ports for the UE has a different demodulation reference signal density than indicated for a different UE.


As the table above illustrates, the limitations of claim 40 of the present application are taught by claim 22 of US Pat 11,233,555
Therefore, claim 40 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date in view of claim 22 of US Pat 11,233,555, as anticipation the limitations as tantamount to obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video 17288572conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAHEL GUARINO/Primary Examiner, Art Unit 2631